DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Heckadon on February 8th, 2021.  The examiner’s amendment was proposed to eliminate a 35 U.S.C. 112(b) indefiniteness rejection regarding the “control system”.
The application has been amended as follows: 

What Is Claimed Is:
1. A 
first mixer for mixing a polyurethane isocyanate and a catalyst 
grinder comprising an auger and a motor for grinding core bits 
second mixer for mixing the virgin polyurethane and the ground core bits to form a mixed flatproofing material; 

a sensor that measures vibration of the auger; 
configured to compare measured 


2. The tire filling mixing machine of claim 1, further comprising: 



3. The tire filling mixing machine of claim 1, 
wherein the vibration and temperature of the auger are measured with sensors positioned on auger bearings and on the grinder motor.  

4. The tire filling mixing machine of claim 1, further comprising: 



5. The tire filling mixing machine of claim 1, further comprising: 



REASONS FOR ALLOWANCE
Claims 1-5 are allowed.

The following is an examiner’s statement of reasons for allowance:  The features in claim 1 directed to the vibration measuring system and warning system were not disclosed in prior art.  
The prior art of Shaffer (US6918979B1) teaches a control system (Fig. 12) for a tire filling mixing machine (Fig. 1, item 100).  The control system includes a common controller (Fig. 12, item 400) for partial or total automated use, has one or more displays, input devices, coupled to valves, sensors, motors, and pumps [Col. 11, lines 4-13].  Shaffer teaches control software should be appropriate for desired parameters of the apparatus, and feedback from the system can be used to operate powered devices [Col. 11, lines 13-19].
Shaffer teaches a motor-driven [Col. 4, lines 33-35] rotating blade auger for grinding core bits in the grinder section of a linear conveyor [Col. 6, lines 49-55]; a mixer for making virgin flatproofing material from components [Col. 8, lines 1-9], which may be polyurethane [Abstract]; and combining the virgin material with blended core bit streams under desired automatic control into the main final mixing apparatus (Fig. 9, item 101; [Col. 8, lines 56-57]) to deliver and automatically shutoff flatproofing material to a tire [Col. 10, lines 1-2].

The prior art of Pinchot (US20100143520A1) teaches a sensor for measuring vibration of an auger [0117].  Pinchot, however, does not teach a control system for vibration comparisons, preventative maintenance or a warning system for removal of the auger using predetermined limits over a period of time, or mixing of flatproofing material for tires. 	
The prior art of Benge (US20180030931A1) does not teach an auger within a grinder system, but teaches preventative maintenance of a compression system with components for comparing the measured vibration of a component [0018] to a predefined maximum vibration [0018].
The prior art of Rollins (US20140244051A1) teaches a vibration control and maintenance system for a variable speed fan which includes removing the fan from the system if the measured vibration exceeds the pre-defined maximum vibration for a predefined period of time [0049-0051, 0053].
However, the monitoring, control, and maintenance teachings of Benge and Rollins are each in separate mechanical fields from augers, grinders, and tire fill devices; and provide no rationale or obvious motivation to a person of ordinary skill in the art at the time of filing to form a rejection of claim 1.
The references detailed above do not provided a grounds for rejection of independent claim 1.  It would not have been obvious for one of ordinary skill in the art at the time of filing to combine the references above, as there is no motivation to combine.

Therefore, claim 1 is allowable, and dependent claims 2-5 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363. The examiner can normally be reached on M-Th 7:30AM - 5:30PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Examiner
Art Unit 4191
/GREGORY CHAD GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742